Citation Nr: 1113246	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for mid-back contusion residuals.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected pericarditis.

3.  Entitlement to service connection for a chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1978, with approximately twenty years of additional duty with the West Virginia Army Reserve National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2008, the Board reopened and remanded the claims of entitlement to service connection for residuals of a mid-back contusion and muscular chest pain.  The Board also remanded all of the issues that are currently on appeal for additional development. 

In June 2010, the Board again remanded this case for additional development, and the case has been returned for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a power of attorney, executed on either a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  

In the case at hand, the claims file contains a signed VA Form 21-22 appointing The American Legion as the Veteran's representative as of September 6, 1992.  The American Legion has represented the Veteran in the current appeal, most recently submitting an informal hearing presentation in support of the Veteran's claims in early March 2011.  

In February 2011, Toby J. Buel, a private attorney claiming to represent the Veteran, submitted a new VA Form 9 substantive appeal and a written argument in support of the coronary artery disease claim.  This submission was not accompanied by a VA Form 21-22a appointing Mr. Buel as the Veteran's new representative.  

In order for VA to recognize Toby J. Buel as the Veteran's representative, the Veteran must execute a new power of attorney on a VA Form 21-22a.  This form and the relevant instructions should be sent to the Veteran on remand.  Thereafter, the newly executed power of attorney, if returned by the Veteran, should be associated with the file.  

The record reflects, in pertinent part, that the Veteran provided testimony before the undersigned Veterans Law Judge in August 2007, a transcript of which is of record.  However, Mr. Buel's February 2011 substantive appeal form asserts that a new videoconference hearing before a Veterans Law Judge is desired in regard to this appeal.

Although the Veteran has already had a Board hearing in conjunction with this case, it has been several years and it is possible he has additional evidence or argument to present with respect to his claims.  If the Veteran submits a properly-executed VA Form 21-22a designating Mr. Buel as his new representative, his request for a new hearing should be granted.  Nevertheless, the Veteran is hereby apprised of the fact that, pursuant to 38 C.F.R. § 20.707 (2010), the undersigned shall participate in the final determination of the claim based on having conducted the August 2007 hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, with accompanying instructions.  The Veteran should be notified that a power of attorney must be executed on this form in order for VA to recognize Toby J. Buel as the Veteran's representative.  If the Veteran returns a properly completed power of attorney form, it should be associated with the claims file.

2.  If the Veteran submits a VA Form 21-22a appointing Toby J. Buel as his representative, take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board, in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran either withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



